NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT



SHEDRICK JENRETTE,                        )
a/k/a SHEDRICK JENRETTE SMITH,            )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D17-2621
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed November 21, 2018.

Appeal from the Circuit Court for
Hillsborough County; Tom Barber, Judge.

Shedrick Jenrette, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and C. Todd Chapman,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


             Affirmed.


NORTHCUTT, MORRIS, and BLACK, JJ., Concur.